Citation Nr: 0208511	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  95-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right hip, claimed as secondary to the service-
connected right knee impairment with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
degenerative arthritis of the right hip, claimed as secondary 
to the service-connected right knee impairment with 
arthritis.

In a November 1999 decision, the Board, in pertinent part, 
denied the claim for service connection for degenerative 
arthritis of the right hip, claimed as secondary to the 
service-connected right knee impairment with arthritis.

The veteran appealed the decision to The United States Court 
of Appeals for Veterans Claims (Court).  The parties filed a 
joint motion for remand, which the Court granted in June 
2000.  In the joint motion for remand, the parties determined 
that the Board decision lacked adequate reasons and bases for 
its decision and had not fulfilled its duty to assist in the 
development of the claim.  

In November 2000, the Board remanded the claim for additional 
development and adjudicative action in compliance with the 
joint motion for remand.  The claim was remanded again in 
September 2001 for compliance with the November 2000 remand.  
The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

A right hip disorder is not attributable to the service-
connected right knee impairment with arthritis.


CONCLUSION OF LAW

A right hip disorder is not proximately due to or the result 
of right knee impairment with arthritis.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1998 rating decision on appeal, 
the October 1998 statement of the case, and the February 
1999, April 2001, and January 2002 supplemental statements of 
the case, the RO informed the veteran of the evidence 
necessary to establish secondary service connection for 
arthritis of the right hip.  In the October 1998 statement of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claim for secondary service 
connection.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and her representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, although the November 1999 Board decision was 
vacated, the veteran was informed of what evidence was 
necessary to establish secondary service connection for 
arthritis of the right hip.

As for obtaining relevant records, the veteran has stated 
that he received treatment for his right hip by both VA and a 
private physician.  The VA records have been obtained and 
associated with the claims file.  There are private medical 
records that have been obtained and associated with the 
claims file.  

Following the June 2000 Court order, the Board wrote to the 
veteran in September 2000, giving him an opportunity to 
submit additional evidence.  A September 2000 VA Form 119, 
Report of Contact, shows that the veteran's wife had called 
to tell the Board that there was no further evidence to 
submit.  When the claim was remanded to the RO in November 
2000, the RO informed the veteran that it would assist him in 
obtaining relevant records pertaining to his claim.  It 
requested that the veteran complete a form authorizing it to 
obtain medical records from Dr. Vanlandingham.  Those records 
were requested, but no records were received from the private 
physician.  When the claim was remanded again in September 
2001, the RO again requested Dr. Vanlandingham's medical 
records.  A September 2001 VA Form 119, Report of Contact, 
indicates that the veteran called the RO and stated that he 
did not want to deal with Dr. Vanlandingham, as he had not 
provided any medical records  in the past and wanted his 
claim to move forward.  Thus, while the veteran was given an 
opportunity to have Dr. Vanlandingham's records associated 
with the claims file, he stated he did not want VA waiting 
for 60 days to receive any records from him.  

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations related to his 
claim, to include having the examiner issue a medical opinion 
as to the etiology of the veteran's hip disorder and whether 
the veteran had degenerative joint disease of the right hip.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

In this case, the veteran contends that he developed 
arthritis of the right hip due to irregular walking caused by 
his service-connected right knee impairment with arthritis.  

A May 1989 private medical record shows that the veteran had 
full flexion of both hips.  The physician stated that he was 
able to rotate the veteran's right hip externally to 
75 degrees and that he had good internal rotation.

In an October 1990 letter, a VA physician related that the 
veteran had rheumatoid arthritis and severe degenerative 
changes in his right knee and that the veteran had 
significant problems ambulating because of his joint disease.  
He stated that the veteran had a very significant problem 
with his service-connected right knee, which had affected 
other joints of his lower extremity, in particular his left 
hip.

In an August 1993 letter from Dr. Bascom C. Raney, he stated 
that the veteran had endstage rheumatoid arthritis and now 
required considerable assistance for any type of 
mobilization.  He stated that the veteran had considerable 
weakness in the hips due to his debilitating condition.  In a 
November 1993 letter, Dr. Raney related that the veteran had 
the first indication of onset of arthritis in both knee 
joints as a result of an injury in Belgium in 1945.  He added 
that it seemed evident that rheumatoid arthritis developed 
during the veteran's service.

A September 1996 private medical record from Dr. 
Vanlandingham shows that the examiner stated that the veteran 
was seen with cracking and popping joints, early morning 
stiffness, and severe joint pain and swelling.  Dr. 
Vanlandingham stated that the veteran had severe rheumatoid 
arthritis, which seemed to be worse in the right hip.  The 
veteran was seen one week later with hip pain and hip 
crepitus "through the right side of the bony pelvis."  Dr. 
Vanlandingham recommended hip injections.  The impression was 
severe rheumatoid and degenerative arthritis.

An October 1996 private medical record shows that the veteran 
reported having problems with his right hip.  The examiner 
stated that he had never heard "such snapping and popping" 
and that he was afraid that the bone was "apart."  The 
examiner stated that he was going to get x-rays, including a 
total body scan.  He added that the veteran had a service-
connected disability and that he was "sure this is probably 
[s]ervice connected too."  He noted that the veteran was 
service connected for his knees.  An October 1996 private x-
ray report of the right hip showed marked increased activity 
in the right hip.  The radiologist stated that the findings 
were nonspecific and could be related to severe 
osteoarthritis, old trauma, infection, avascular necrosis or 
bone lesion.  He added that correlation with plain films was 
strongly recommended.  

A November 1996 private medical record shows that the veteran 
was seen with complaints related to his right knee.  The 
examiner noted that the veteran had decided against a hip 
replacement "or any sort of thing to help out his knee."  

In November 1996, Dr. Vanlandingham stated that the veteran 
was seen with severe pain and swelling and instability of the 
right knee.  He stated that the veteran reported that he had 
injured his right knee during World War II.  Dr. 
Vanlandingham noted the veteran walked with two canes and 
that the veteran was having problems in his right hip 
"because of his knee and he [was] also advised [as to] hip 
replacement."

An August 1997 VA examination report shows that the veteran 
reported that approximately one and half years ago, he had 
fallen and had subsequently had chronic pain in the right hip 
and the right lower extremity.  The examiner stated that an 
x-ray of the right hip revealed that the femoral head was 
deformed and there were focal sclerotic changes.  Those films 
also showed that the hip joint was obliterated and that 
osteoporosis was present.  The x-ray impression was advanced 
rheumatoid arthritis.  The examiner added that the remote 
right knee injury was not likely related to the development 
of rheumatoid arthritis in the right hip.  Additionally, the 
examiner related that it was possible that the veteran had 
traumatic arthritis of the right knee initially and that such 
disorder had been subsequently overshadowed by rheumatoid 
arthritis.

In a December 1998 letter, Dr. Vanlandingham related that he 
had reviewed the veteran's available medical records and that 
he understood that the veteran had a rather severe injury to 
his right knee during service.  Dr. Vanlandingham added:

Because of the deformity of the knee[, 
the veteran's] lower extremity is turned 
out and his weight bearing 
characteristics have changed to 
accommodate for the knee problem.  It is 
my opinion that this change in normal 
alignment of the structures had caused 
excessive weight on the hip joint and has 
provided major contribution to the 
severity and the problems noted in the 
hip joints.  It is also my opinion that 
the hip joint is not only involved with 
rheumatoid arthritis but significant 
degenerative arthritis related to the 
change in pelvic alignment triggered by 
the knee injury.  Even though the 
rheumatoid arthritis is certainly not 
service connected, it is my opinion that 
the knee problems have contributed to 
unusual stresses in the hip joints and 
ha[ve] caused a destructive arthritis to 
develop which would not have developed 
had he not sustained the knee injury.

A February 2001 VA examination report shows that the veteran 
reported that he had not walked for the past three years.  
The examiner noted that the veteran was unable to propel the 
wheelchair because of severe rheumatoid arthritis.  The 
examiner reported the clinical findings of the examination.  
He stated that review of the February 2001 x-ray showed 
advanced rheumatoid arthritic changes of the right knee and a 
destroyed and fused right hip joint secondary "in our 
opinion" to the same disorder.  The examiner stated the 
following:

With a reasonable degree of medical 
certainty, it is felt that the patient's 
right hip problem is secondary to a 
generalized rheumatoid polyarthritis and 
has nothing whatsoever to do with his 
knee injury of 1945.  The right hip 
problem is as closely related to his knee 
problem as is the same involvement of his 
hands.  The patient at the present time 
is totally disabled with his disease 
process but, as stated above, his hip 
problem has little to do with his right 
knee disorder.

In its September 2001 remand, the Board noted that the 
examiner, in the February 2001 examination report, had failed 
to indicate that he had reviewed the claims file and had 
failed to address whether the February 2001 x-ray report 
showed degenerative arthritis of the right hip.  

In a December 2001 addendum, the examiner, who had conducted 
the February 2001 examination, stated that he had reviewed 
the claims file.  He added that on the basis of the 
examination and the x-ray review that the veteran 
demonstrated no signs of degenerative arthritis of the right 
hip.  The examiner stated, "The x-ray report showed an 
absence of degenerative [] arthritis of the right hip[,] as 
well as did the examination."

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that in a March 1981 decision, it denied 
service connection for rheumatoid arthritis.  That decision 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).  The veteran has not indicated that he 
wishes to reopen a claim for entitlement to service 
connection for such disorder.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for arthritis of the right 
hip as secondary to right knee impairment with arthritis.  
The reasons follow.

The evidence in favor of the veteran's claim would be Dr. 
Vanlandingham's November 1996 and December 1998 medical 
opinions and an October 1996 private medical record.  In 
November 1996, Dr. Vanlandingham stated that the veteran was 
having problems with his right hip because of his knee.  In 
the December 1998 letter, he stated that because of the 
veteran's right knee deformity, the veteran's weight bearing 
characteristics had changed to accommodate for the knee 
problem and that the change in the normal alignment had 
caused excessive weight on the hip joint, which had caused 
problems in the hip joint.  Dr. Vanlandingham stated that he 
felt that the veteran's right hip only involved rheumatoid 
arthritis but degenerative arthritis as well.  In an October 
1996 private medical record, the examiner reported that the 
veteran had snapping and popping in his right hip.  He noted 
the veteran had a service-connected disability and that he 
was sure that the veteran's hip problem was service connected 
as well.  The opinions by Dr. Vanlandingham and this other 
private physician support the veteran's claim of secondary 
service connection.

The evidence against the veteran's claim would be the August 
1997 and February 2001/December 2001 VA examination reports.  
In the August 1997 report, the examiner stated that the right 
knee injury was not "likely" related to the development of 
rheumatoid arthritis of the right hip.  He noted that the x-
ray findings had shown advanced rheumatoid arthritis.  In the 
February 2001 VA examination report, the VA examiner stated 
that with a reasonable degree of medical certainty, the 
veteran's right hip disorder was secondary to the generalized 
rheumatoid polyarthritis and had nothing to do with the 
service-connected right knee impairment with arthritis.  In 
the December 2001 addendum, the examiner noted that there 
were no findings of degenerative arthritis in the right hip.

The Board finds that in reviewing the evidence that supports 
the veteran's claim, Dr. Vanlandingham's medical opinions are 
undermined by the fact that he has not substantiated any 
findings of degenerative arthritis with x-ray findings.  He 
asserted that the right hip had not only rheumatoid arthritis 
but also "significant degenerative arthritis" as well.  
There are no x-rays to support his finding, and he did not 
indicate that he had relied on x-ray findings to support his 
conclusion.  When the Board remanded the claim in November 
2000 and September 2001, it sought to obtain Dr. 
Vanlandingham's medical records.  The record reflects that he 
did not respond to VA's request to obtain those records.  
Also, in a report of contact, the veteran indicated that he 
did not want VA attempting to obtain medical records from 
him, as he had failed to provide any records from prior 
requests.

Regardless, it must be noted that the February 2001 VA x-ray 
reports of the right hip were interpreted as having shown the 
absence of degenerative arthritis.  The VA examiner who 
examined the veteran in August 1997 referred to specific 
evidence to support his conclusions, such as x-rays of the 
right hip showing rheumatoid arthritis.  The VA examiner who 
examined the veteran in February 2001 stated in a December 
2001 addendum that the x-rays taken in February 2001 showed 
the absence of degenerative arthritis, to include his 
examination of the veteran.  Both of these examiners had an 
opportunity to review the claims file and examine the veteran 
and both concluded that the veteran's right hip disorder was 
not the result of the service-connected right knee impairment 
with arthritis.  As stated above, Dr. Vanlandingham referred 
to no objective evidence showing that the veteran has 
degenerative arthritis of the right hip.  Thus, the Board 
finds the opinions of the August 1997 and the 
February/December 2001 VA examiners to be more probative than 
that of Dr. Vanlandingham, as the examiners based their 
opinions on a more objective and comprehensive framework of 
evidence.  

Additionally, as to the October 1996 private medical record, 
wherein the physician stated that the veteran's right hip was 
popping and snapping and that he was aware that the veteran 
had a service-connected disability and that "this" was 
probably service connected as well.  First, we would point 
out that the examiner did not specify the basis of his 
opinion as to why he felt that the veteran's right hip 
problems were related to the service-connected disability.  
The Board notes that the private physician stated that the 
veteran was service connected for his knees, which is 
inaccurate.  He is service connected for the right knee only.  
The Board gives less probative value to a medical opinion 
which is based on an inaccurate factual premise.  Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).  The examiner noted that the veteran 
would have x-rays taken.  There is no evidence that the 
private physician had an opportunity to make any corrections 
to his opinion following the October 1996 x-rays.  Again, the 
Board gives less probative value to a medical opinion that is 
not based on objective x-rays, or fails to state upon what 
evidence the opinion is based.

The October 1996 x-rays showed increased activity in the 
right hip, but the radiologist gave various etiologies for 
the increased activity.  The Board finds that the October 
1996 x-ray report neither supports nor is against the 
veteran's claim.

In conclusion, the Board finds that the most probative 
evidence of record are the August 1997 and February/December 
2001 VA examination reports, as both examiners had an 
opportunity to review the evidence of record, including that 
which supported the veteran's claim, examine the veteran, and 
made an informed opinion, which is based on objective x-ray 
reports and the other information in the claims file.  Dr. 
Vanlandingham did not cite to any x-ray report for his 
finding that the veteran had degenerative arthritis of the 
right hip.  Additionally, the private physician incorrectly 
stated that the veteran was service connected for both knees, 
when such is not true.  Thus, the Board finds that the 
probative value of these opinions has been lessened, for the 
reasons stated above.

The Board notes that VA had attempted to obtain Dr. 
Vanlandingham's medical records to determine what evidence he 
had reviewed in making his opinion.  No records were received 
from Dr. Vanlandingham following the Board's November 2000 
remand.  When the RO sought to obtain Dr. Vanlandingham's 
medical records following the September 2001 Board remand, 
the veteran stated that he did not wish VA to continue to 
seek those records, as Dr. Vanlandingham had not sent medical 
records and asked that his claim be adjudicated without such 
records.  As stated above, the Board finds that VA has met 
its duty to assist in obtaining (or attempting to obtain) any 
relevant records.

Although the veteran has asserted that there is a causal 
relationship between his right hip disorder and the service-
connected right knee impairment with arthritis, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for a right hip 
disorder as being secondary to right knee impairment with 
arthritis, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right hip disorder as being 
secondary to right knee impairment with arthritis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

